CRAWLEY, Judge,
dissenting.
The fact that the record does not contain the divorce judgment and the fact that this court does not have before it the order obligating the husband to pay the wife alimony should not detain us long. Both parties agree that the husband was ordered to pay the wife periodic alimony.
Ala.Code 1975, § 30-2-55, provides for the termination of periodic alimony when it is shown that the recipient spouse is cohabiting with a member of the opposite sex. The undisputed testimony of the former wife establishes that her boyfriend lived with her and paid rent to her for 12 years, that they began having sexual relations in 1986, and that she moved away in 1996. In my judgment, a finding by the trial court that the wife and her boyfriend were not cohabiting, within the meaning of § 30-2-55, would have been plainly and palpably erroneous. I would reverse the judgment finding an arrearage in periodic alimony.